Title: John Adams to Rufus King, 22 Jan. 1786
From: Adams, John
To: King, Rufus


          
            
              Sir
            
            

              Grosvenor Square

               Jan. 22. 1786
            
          

          Yesterday I was honoured with your Letters of the 4. and 10. Decr. — — — The Act of Congress respecting the British Consul
            General, is wise, and well guarded: Nevertheless I think that We Should not be So
            inattentive to Ettiquette, as to omit a Proposition for sending a Minister
            Plenipotentiary. We give up, a Point, by receiving a Consul in return for a Minister,
            which, although it may appear of little Consequence in America, is really of Some Weight
            among our own People, and of much more in Europe. Republicks, have in all Ages been
            quite as attentive to the respect due to their Ambassadors as crowned Heads. Holland,
            Venice and Genoa, are at this day more Studious of this, than any Kings in Europe, whose
            Dominions are not larger.
          The last publick Entry and Audience of Ambassadors in this Country
            was insisted on by the Republick of Genoa at the Accession of his present Majesty: and I
            conjecture that the true Reason why We have no Answer from Venice and Genoa is that they
            think Ettiquette required that We should have Sent Ministers to them or at least that
            Congress should have written a Letter to them, announcing their Independence and desire
            to live in Amity.
          I See with Pleasure that the States are advancing towards
            Unanimity, in Commercial Regulations. They may depend upon it they have no other
            Resource. They will be obliged to come into it, and the sooner the better. The Stocks
            are mounted up, and Mr Pitt is about adopting a Plan of Dr
            Price, for a sinking Fund. This will prove an Illusion, but its Brillancy will dazzle
            this People.
          Your Picture of the Prosperity of our Country, its Agriculture and
            Fisheries is a charming one. The Acts of Mass. for encouraging the Whale Trade, and the
            alterations of their navigation Act, I hope will have good Effects. inclosed
              are
            is
            Some
            a Letters from the Marquis De la Fayette and Mr Barrett which I
            pray you to send to some Friend in Boston as I have not time to copy it.
            them.—Surely We need not want a Markett for Oil.
          Will you please to present my affectunate Respects to Mr Hancock and your other Colleagues. I am extreamly Sorry that
            the senate of Massachusetts had less Magnanimity than the House. What Reasons they could
            have against the Return of the Refugees I cannot comprehend.— —at home they would be
            impotent, abroad they are mischievous. The News of the Vote of the House had apparently
            an happy Effect here. In the Vindication of the Principles of Right, and of great
            Interests We should be as decided as Fate: but angry Passions and especially personal
            Resentments We should Sacrifice like Men. great Questions should never be perplexed with
            unnecessary little ones.—a generous sailor would never puzzle himself to save a Keg of
            Rum, when he ought to exert himself to save the ship, altho a Hingham farmer is reported
            to have once done it—
          Mr Pitt intends to pay the Tories their
            Losses and dismiss them. They will then be obliged to go to Canada or Nova scotia,
            unless they can return to the states, which many of them desire. Why We should continue
            them Spightful and troublesome, when they might be made quiet and harmless I dont
            know.
          I have not received from Mr Jay, the
            Commission you or Mr Gerry mentioned, as Consul General. I
            wish that Congress had been pleased rather to have appointed Coll Smith.—However When my
            Authority arrives I shall do the best I can.—I promise myself much from your future
            Correspondence, as I have recd much Pleasure & Information from the past. With
            great / Esteem, yours

          
            
              John Adams
            
          
        